DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JOHN EDWIN NAIL,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D18-2216 and 4D18-2338

                          [September 12, 2019]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case Nos.
16000809CFAXMX and 16001331CFAXMX.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.